
EXHIBIT 10.1
 
 


ONE-YEAR CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (the "Agreement") is made effective as of the
18th day of March, 2017 (the "Effective Date"), by and between Town Square Bank
(the "Bank"), a federally chartered savings association that is headquartered in
Ashland, Kentucky, and Bruce VanHorn ("Executive").
WITNESSETH


WHEREAS, the Executive entered into an employment agreement with the Bank and
Poage Bankshares, Inc. (the "Company"), on March 18, 2014 (the "Original
Agreement");


WHEREAS, the Bank and the Executive desire to enter into this Agreement, which
shall supersede the Original Agreement, effective as of March 18, 2017, and in
lieu of any rights and potential payments under the Original Agreement which are
hereby waived, the Executive shall be covered by this Agreement effective March
18, 2017;


WHEREAS, the Board of Directors of the Bank (the "Board") and the Executive
believe it is in the best interests of the Bank to enter into this Agreement in
order to reinforce and reward the Executive for his service and dedication to
the continued success of the Bank.


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.
TERM OF AGREEMENT

(a) By entering into this Agreement, the Executive agrees and acknowledges that
the Original Agreement is terminated effective as of March 18, 2017, and shall
thereafter be of no further force or effect.  The term of this Agreement shall
begin as of the Effective Date and shall continue until January 19, 2018.


(b) Fixed Term.  The term ("Term") of this Agreement will begin as of the
Effective Date and shall continue thereafter until January 19, 2018.  Commencing
on January 19, 2018 (the "Renewal Date"), the Agreement  may be extended for a
period of one (1) year at the discretion of the Board (each successive January
19 renewal date is referred to as a Renewal Date).  Notwithstanding anything
herein to the contrary, in the event the Company enters into a definitive
agreement to engage in a transaction that would be considered a Change in
Control (as defined herein), this Agreement shall automatically renew on the
next succeeding Renewal Date without regard to Board approval.  If a Change in
Control does not occur within the subsequent Term following such Renewal Date,
Board approval shall be necessary for any subsequent renewals, provided however,
that if a Change in Control occurs during the subsequent Term, then this
Agreement shall automatically renew as of the effective date of the Change in
Control and shall remain in effect for a period of one (1) year following the
effective date of a Change in Control.

--------------------------------------------------------------------------------

2.
DEFINITIONS



(a) Change in Control.  For purposes of this Agreement, a "Change in Control"
means any of the following events:

(1)
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(2)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company's or the Bank's voting securities; provided, however,
this clause (b) shall not apply to beneficial ownership of the Company's or the
Bank's voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(3)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company's or the Bank's Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company's or the Bank's Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

(4)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

(b) Good Reason shall mean a termination by Executive following a Change in
Control if, without Executive's express written consent, any of the following
occurs:
(1)
failure to elect or reelect or to appoint or reappoint Executive to the title
and position that the Executive held immediately prior to the Change in Control;

(2)
a material change in Executive's position to become one of lesser
responsibility, importance or scope then the position Executive held immediately
prior to the Change in Control;

2

--------------------------------------------------------------------------------

(3)
a liquidation or dissolution of the Bank other than liquidations or dissolutions
that are caused by reorganizations that do not affect the status of Executive;

(4)
a material reduction in Executive's base salary and benefits; or

(5)
a relocation of Executive's principal place of employment by more than 50 miles
from its location as of the date of this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within sixty (60) days following the initial existence of the condition,
describing the existence of such condition, and the Bank shall thereafter have
the right to remedy the condition within thirty (30) days of the date the Bank
received the written notice from Executive.  If the Bank remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Bank does not remedy the condition
within such thirty (30) day cure period, then Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(c) Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive's:


(1)
personal dishonesty;



(2)
incompetence;



(3)
willful misconduct;



(4)
breach of fiduciary duty involving personal profit;



(5)
material breach of the Bank's or the Company's Code of Ethics;



(6)
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the Bank
or the Company;



(7)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;



(8)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or



3

--------------------------------------------------------------------------------

(9)
material breach by Executive of any provision of this Agreement.



A determination of whether Executive's employment shall be terminated for Cause
shall be made at a meeting of the Board called and held for such purpose, at
which the Board makes a finding that in good faith opinion of the Board an event
set forth in clauses (1), (2), (3), (4), (5), (6), (7), (8), or (9) above has
occurred and specifying the particulars thereof in detail.


(d) For purposes of this Agreement, any termination of Executive's employment
shall be construed to require a "Separation from Service" in accordance with
Code Section 409A and the regulations promulgated thereunder, such that the Bank
and Executive reasonably anticipate that the level of bona fide services
Executive would perform after termination of employment would permanently
decrease to a level that is less than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.



3.
BENEFITS UPON TERMINATION



(a) If Executive's employment by the Bank shall be terminated subsequent to a
Change in Control and during the term of this Agreement by (i) the Bank for
other than Cause, or (ii) Executive for Good Reason, then the Bank shall:



(1)
pay Executive, or in the event of Executive's subsequent death, Executive's
beneficiary or beneficiaries or estate, as applicable, a cash severance amount
equal to:

(i)
one (1) times Executive's base salary in effect as of the Date of Termination
plus $100,000, and

(ii)
payable by lump sum within ten (10) business days of the Date of Termination.

(2)
cause to be continued, at no cost to Executive, non-taxable medical and dental
coverage substantially identical to the coverage maintained by the Bank for
Executive prior to Executive's termination for twelve (12) months.  If the Bank
cannot provide one or more of the benefits set forth in this Section 3(a)(2)
because the Executive is no longer an employee, applicable rules and regulations
prohibit such benefits, or it would subject the Bank to penalties, then the Bank
shall pay the Executive a cash lump sum payment reasonably estimated to be equal
to the value of such benefits or the value of the remaining benefits at the time
of such determination.  Such cash payment shall be made in a lump sum within ten
(10) days after the later of Executive's Date of Termination or the effective
date of the rules or regulations prohibiting such benefits or subjecting the
Bank to penalties.


 
4

--------------------------------------------------------------------------------

(b) In no event shall the payments or benefits to be made or provided to
Executive under Section 3 hereof (the "Termination Benefits") constitute an
"excess parachute payment" under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount, the value of which is one dollar ($1.00)
less than an amount equal to three (3) times Executive's "base amount," as
determined in accordance with Section 280G of the Code.  The reduction of the
Termination Benefits provided by this Section 3 shall be applied to the cash
severance benefits otherwise payable under Section 3(a) hereof.


3.
NOTICE OF TERMINATION

Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a written notice which shall indicate the Date of
Termination and, in the event of termination of Executive, the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated.  "Date
of Termination" shall mean the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall be immediate).  In no
event shall the Date of Termination exceed thirty (30) days from the date the
Notice of Termination is given.
4.
SOURCE OF PAYMENTS

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
5.
REQUIRED REGULATORY PROVISIONS

(a) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g)(1) (12 USC §1818(g)(1)) of the
Federal Deposit Insurance Act ("FDIA"), the Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.
(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e)(4) (12
U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of FDIA, all obligations
of the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.
(c) If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of FDIA, all obligations under this Agreement shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.
 
5

--------------------------------------------------------------------------------

(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Comptroller of the Office of the
Comptroller of the Currency (the "OCC") or his or her designee, at the time the
Federal Deposit Insurance Corporation (the "FDIC") enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or
(ii) by the Comptroller or his or her designee at the time the Comptroller or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Comptroller to be in
an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.
(e) Notwithstanding anything herein to the contrary, any payments to Executive
by the Company, whether pursuant to this Agreement or otherwise, are subject to
and conditioned upon their compliance with Section 18(k) of FDIA, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.


6.
NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
7.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a) This Agreement contains the entire understanding between the parties hereto
and supersedes the Original Agreement, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to her without reference to this Agreement.
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
8.
SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
6

--------------------------------------------------------------------------------

9.
HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
10.
GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of Kentucky but
only to the extent not superseded by federal law.
11.
ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within fifty (50) miles from the main office of
the Bank, in accordance with the rules of the American Arbitration Bank's
National Rules for the Resolution of Employment Disputes then in effect.  Within
thirty (30) days following written notice of a request for binding arbitration
by either the Bank or the Executive, (a) the Bank and Executive shall use their
best efforts to select an arbitrator, (b) the Bank shall select a location for
the arbitration, and (c) the Bank and Executive shall use their best efforts to
set a date for the arbitration.  Judgment may be entered on the arbitrator's
award in any court having jurisdiction.
13. PAYMENT OF LEGAL FEES
To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been resolved in Executive's favor, and such reimbursement
shall occur within thirty (30) days after the dispute is settled or resolved in
Executive's favor.
14. OBLIGATIONS OF BANK
The termination of Executive's employment, other than following a Change in
Control, shall not result in any obligation of the Bank under this Agreement.
15. SUCCESSORS AND ASSIGNS
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank's obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
[Signature Page Follows]
7

--------------------------------------------------------------------------------



SIGNATURES
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the
Effective Date.
TOWN SQUARE BANK






By:           /s/ John C. Stewart, Jr.
                 John C. Stewart, Jr.








EXECUTIVE




 

/s/ Bruce VanHorn
Bruce VanHorn












































{Clients/1254/00259752.DOC/}




8